                              UNITED STATES DISTRICT COURT

                                      DISTRICT OF OREGON

CORY E. JOHNSON,                                      Civil No. 3:19-cv-01189-MC

         Plaintiff,

         v.                                           ORDER FOR REMAND

COMMISSIONER, SOCIAL SECURITY
ADMINISTRATION

         Defendant.

         Based on the stipulation of the parties, it is ORDERED that the case be REVERSED and

REMANDED for further administrative proceedings pursuant to sentence four of 42 U.S.C. §

405(g). On remand, the Appeals Council will remand the case to an administrative law judge

(ALJ), who shall update the medical records, offer Plaintiff the opportunity for a hearing, and

issue a new decision. The ALJ shall also:

         1.      Reconsider whether Plaintiff’s impairments meet or equal the severity of a listed
                 impairment with the assistance of testimony from a medical expert;
         2.      If adjudication proceeds beyond step three, the ALJ should reevaluate Plaintiff’s
                 residual functional capacity and capacity to perform other work, at step five of the
                 sequential process, with the assistance of vocational expert testimony; and
         3.      Take any other actions necessary to develop the record and issue a new decision.

         The parties agree that reasonable attorney fees will be awarded under the Equal Access to

Justice Act, 28 U.S.C. § 2412, upon proper request to the Court.

IT IS SO ORDERED this 1st day of June, 2020.


                                               _s/Michael J. McShane______________________
                                               MICHAEL J. McSHANE
                                               UNITED STATES DISTRICT JUDGE




Page 1    ORDER - [3:19-CV-01189-MC]
Submitted by:

BILLY J. WILLIAMS, OSB #901366
United States Attorney

RENATA GOWIE, OSB #175273
Civil Chief

s/ Leisa A. Wolf
LEISA A. WOLF
Special Assistant United States Attorney
of Attorneys for Defendant
(206) 615-3621




Page 1   ORDER - [3:19-CV-01189-MC]
